DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered. 
3.  The Action is responsive to Applicant’s Remarks/Arguments filed 10/06/2021.
4.  In view of a thorough search and examination of the present application and, in light of the following:
Prosecution history of the instant application;
The summary of an Applicant initiated interview conducted on 9/23/201;
Allowable subject matter identified over the prosecution history;
Prior art searched and reviewed; and 
Claims 1-20 are allowed.  
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's Final Office Actions of 08/03/2021, the rejections were made under U.S.C. $ 103 as being unpatentable over
Fitzpatrick et al.: "DISTRIBUTED MANAGEMENT FRAMEWORK FOR PERSONAL ATTRIBUTES", (U.S. Patent Application Publication US 20060224597 A1, filed April 3, 2006 and published October 5, 2006, hereafter "Fitzpatrick"), in view of
Jeon et al.: "STATISTICAL FEATURE ENGINEERING OF USER ATTRIBUTES", (U.S. Patent Application Publication US 20170262445 A1, filed March 8, 2016 and published September 14, 2017, hereafter "Jeon"), and further in view of
Green et al.: "TRACKING AND MANAGING GROUP EXPENDITURES", (U.S. Patent Application Publication US 20130262294 A1, filed March 30, 2012 and published October 3, 2013, hereafter " Green").

The application is dedicated to determining user and data record relationships based on vector space embedding for supporting various platforms, for example, customer relationship management (CRM) platform in which users may benefit from 
In a response to the above Office Actions of 08/03/2021, the Remarks, Arguments and Amendment filed 10/06/2021, in respect of claims 1, 15 and 20, the Applicant argued that 
“”Jeon does not teach or suggest creating groups of users based on distances between vectors corresponding to each user. Specifically, Jeon does not teach or suggest "determining, based at least in part on a distance between vectors of the plurality of vectors corresponding to the respective users of the plurality of users and the plurality of data access indications, at least one group of users of the plurality of users" as recited in amended independent claim 1. Rather, Jeon describes that a behavior vector with attribute bins is based on actions performed by a user, but does not indicate that the distributions to the bins are based on distances between vectors. As such, Jeon does not teach or suggest the "determining" operation of independent claim 1””, and the Applicant continued arguing that 
“”Green does not overcome the deficiencies of Fitzpatrick and Jeon. Green is generally directed to tracking and managing expenditures for a group of users. Green, Abstract. At portions cited by the Office Action, Green describes that "[t]he settlement module 310 provides access to information stored in the transaction record storage 316 Id. ¶[0062]. Green continues, "when a user requests through a device 104 the transaction record of a group to which the user belongs, the settlement module 310 retrieves the transaction record ... and transmits the record to the device 104 for display to the user." Id. However, Green's discussion of transmitting records to devices does not teach or suggest "transmitting, to a user that is classified in the at least one group, an indication of at least one data record," and more specifically "wherein the at least one data record is identified in accordance with the user being classified in the at least one group and using the plurality of vectors" as recited in amended independent claims 1. That is, Green does not teach or suggest transmitting indications of records that are identified based on a distance between vectors.””.
In view of the backgrounds and fields the application is dedicated to and the benefit the application designated to appreciate, and in light of the above arguments, a thorough review of the claimed subject matter, that is specifically limited to relating users and data records under vector space embedding, has been performed, the Examiner was persuaded that the below high-lighted subject matter is distinct from prior art.
 “receiving a plurality of data record access indications corresponding to a plurality of data records accessed by a plurality of users;
generating, based at least in part on the plurality of data record access indications, a plurality of user sessions for the plurality of users, 
wherein each user session corresponds to a respective user of the plurality of users and comprises a record identifier associated with each data record accessed by the respective user;
generating, in a vector space, a plurality of vectors from the plurality of user sessions using an embedding operation, 
wherein each vector of the plurality of vectors corresponds to a respective user of the plurality of users;
determining, based at least in part on a distance between vectors of the plurality of vectors corresponding to the respective users of the plurality of users and the plurality of data record access indications, at least one group of users of the plurality of users; and
transmitting, to a user that is classified in the at least one group, an indication of at least one data record, 
wherein the at least one data record is identified in accordance with the user being classified in the at least one group and using the plurality of vectors. ”. 

An update search on prior art in domains (CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) has been conducted. The prior 
Claims (2-14) and (16-19) are directly or indirectly dependent upon the independent claims 1, and 15, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-20 are allowed. 

Conclusions
6.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156  
Primary Patent Examiner  
February 12, 2022